Per Curiam:

The defendant in error (plaintiff below) filed an amended bill of particulars in the district court, in the absence of the railway company and without notice to it, and the railway company made no appearance upon the trial. Under the amended petition, the court increased the claim of the attorney’s fees from fifteen dollars to thirty, and rendered judgment accordingly. Within the following cases, the judgment must be reversed, and the cause remanded for further proceedings: L. L. & G. Rld. Co. v. Van Riper, 19 Kas. 317; St. L. & S. F. Rly. Co. v. McReynolds, 24 id. 368; Same v. Ellis, 25 id. 108; A. T. & S. F. Rld. Co. v. Combs, 25 id. 729.